          Case 2:18-cv-00238-APG-NJK Document 65 Filed 05/11/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   NANETTE RANDOLPH,
                                                          Case No.: 2:18-cv-00238-APG-NJK
12          Plaintiff(s),
                                                                         Order
13   v.
                                                                    [Docket No. 62]
14   LINDA MCMAHON,
15          Defendant(s).
16         On April 21, 2020, the Court granted attorney Timothy Bridge’s motion to withdraw as
17 attorney. Docket No. 62; see also Docket No. 59 (motion to withdraw). The Court possesses the
18 power to reconsider its interlocutory orders. United States v. Martin, 226 F.3d 1042, 1049 (9th
19 Cir. 2000). Upon further reflection, the motion to withdraw should have been denied without
20 prejudice because it was not served on the affected client. Compare Local Rule IA 11-6(b) with
21 Docket No. 59 at 3 (certificate of service). Accordingly, the Court VACATES its order at Docket
22 No. 62 and DENIES without prejudice the motion to withdraw at Docket No. 59. The Clerk’s
23 Office is INSTRUCTED to reactivate Mr. Bridge as attorney of record in this case. Any renewed
24 motion to withdraw must comply with the local rules, including serving it on the affected client.
25         IT IS SO ORDERED.
26         Dated: May 11, 2020
27                                                              ______________________________
                                                                Nancy J. Koppe
28                                                              United States Magistrate Judge

                                                    1
